COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §                No. 08-19-00068-CR
  CASEY JAMES PERKINS A/K/A
  JIMMY PERKINS,                                   §                  Appeal from the

                     Appellant,                    §                 120th District Court

  v.                                               §              of El Paso County, Texas

  THE STATE OF TEXAS,                              §                (TC# 20180D01802)

                     State.                        §

                                               §
                                             ORDER

       The Appellant’s brief in the above styled and numbered cause was due August 14, 2019.

As of the date of this order, no brief or motion for extension of time to file the brief has been

filed with this Court.

       It is therefore ORDERED that the trial court conduct a hearing to determine whether

Appellant wishes to continue the appeal and if Appellant has been deprived of effective

assistance of counsel. Further, the trial court shall forward its findings to the District Clerk of El

Paso County, Texas, on or before September 25, 2019. The District Clerk shall prepare and

forward a supplemental clerk’s record containing the findings and forward the same to this Court

on or before October 5, 2019. Further, the transcription of the hearing shall be prepared,

certified and filed with this Court on or before October 5, 2019.

       IT IS SO ORDERED this 5th day of September, 2019.

                                               PER CURIAM